Citation Nr: 1428287	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  14-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as due to in-service asbestos exposure.  

2.  Entitlement to service connection for asbestosis, as due to in-service asbestos exposure.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1946 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  The Board acknowledges that in his February 2014 substantive appeal, the Veteran indicated that he was not seeking further claims for compensation; however, he did not specifically indicate a desire to withdraw the claim discussed herein and as such, the matter remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's COPD is not etiologically related to his active service, to include asbestos exposure therein.

2.  The evidence is at least in equipoise as to whether the Veteran has an asbestos-related lung disease related to in-service asbestos exposure.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for asbestosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VAs duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.

The Veteran was also provided with a VA examination in January 2012 which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Legal Criteria and Analysis

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

In this case, the Veteran is seeking service connection for a lung disability which he believes is the result of his military service, to specifically include asbestos exposure therein.  

A review of the Veteran's service personnel records (SPRs) shows that throughout his active service he served aboard several U.S. Naval vessels in various capacities.  The Board acknowledges that during time the Veteran was in active service, asbestos was known to exist on Naval vessels, and it is therefore conceded that the Veteran had some degree of asbestos exposure while on active service.  

The Veteran's service treatment records (STRs) show that over the course of his active service he was afforded several medical examinations for various different purposes, including several re-enlistment examinations and July 1965 separation examination.  The reports of these examinations show that on clinical evaluation, the Veteran's chest and lungs were consistently found to be normal.  Additionally, some of these examination reports included associated reports of medical history, which showed that the Veteran routinely denied any history of shortness of breath, pain or pressure in his chest, or chronic cough.  

Post-service private treatment records from Pulmonary Associates of St. Augustine show that the Veteran began receiving treatment for a lung disability in 2007.  

A September 2007 private treatment record shows that the Veteran's pulmonary function tests (PFT) were indicative of prominent interstitial lung disease (ILD) and it was noted that based on his prior history of asbestos exposure, pneumoconiosis was a likely etiology.  

Private treatment records from January and July 2008 show that the Veteran's PFTs were consistent with a diagnosis of COPD and it was noted that the Veteran had a history of being a 100 pack year ex-smoker.  [The Board notes that the private treatment notes are somewhat inconsistent with regard to the Veteran's smoking history.] 

A July 2009 private treatment record notes that the Veteran's PFT revealed mild COPD.  It was also noted that there were asbestos related pleural plaques and a high suspicion for asbestosis.  The Veteran was noted to have a history of being a greater than 100 pack year ex-smoker.

A January 2010 private treatment record notes the Veteran's PFT continued to show mild COPD and that there were asbestos-related pleural plaques without any visible ILD noted on appropriate testing.  A subsequent November 2010 private treatment record noted asbestos-related pneumoconiosis with accompanying pleural plaques and mild ILD on computed tomography (CT) scan.  

A December 2010 private treatment record shows that the Veteran was suffering from a right lower lobe mass density which was noted to be very likely secondary to rounded asbestos-related atelectasis with accompanying pleural plaques and asbestosis.  PFT also showed continued mild COPD.  

A January 2011 private treatment record shows that the Veteran was noted to have a plural-based density involving the right lower lobe.  It was noted that based on the Veteran's prominent asbestos exposure bronchogenic carcinoma versus mesothelioma were possible.  Asbestos related lung disease with plural plaques and positive pleural based density mesothelioma could not be ruled out given the severe decline of diffusion capacity and chronic hypoxemic respiratory failure.  The Veteran denied an invasive workup to determine a definitive diagnosis.  Continued mild COPD was also noted.  

The Veteran was afforded a VA examination in January 2012.  At that time the examiner noted that the Veteran reported a diagnosis of COPD in 2010; however, the Board notes that the private treatment records reflect this diagnosis was actually made in 2008.  The examiner also noted that a benign or malignant neoplasm or metastases, a pleural plaque mass, had been diagnosed in January 2011.  The Board notes that this a slight mischaracterization as the private treatment records discussed above reflect that a definitive diagnosis was not established in January 2011 and it was noted that asbestos related lung disease could not be ruled out.  After examination, the examiner (an advance registered nurse practitioner (ARNP)) opined that the Veteran's current lung disability was less likely than not related to or a result of in-service asbestos exposure.  The examiner acknowledged that the Veteran's private physician had related his lung disability to asbestos exposure; however, explained that medical literature noted that several lung disease processes may mimic pleural plaques indicating asbestosis, but did not constitute the actual disease in some cases.  The examiner also noted that the Veteran had a history of COPD which was most like due to a 30 year history of smoking and had also contributed to his current lung disability.  

In March 2012, the Veteran's private pulmonologist completed a Respiratory Disability Benefits Questionnaire (DBQ) in relation to the Veteran's claim.  The private pulmonologist noted that the Veteran had diagnoses of emphysema, COPD, chronic bronchitis, and ILD.  Further, it was noted that as a result of his various lung disabilities, the Veteran suffered from respiratory failure and pulmonary hypertension.  The private pulmonologist noted that the Veteran's pulmonary fibrosis (ILD) was predominately responsible for the Veteran's cardiopulmonary complications and was one of two predominate causes for the Veteran's respiratory failure.  

COPD

The Board acknowledges, that by virtue of filing his claim, the Veteran has asserted that his COPD is related to his active service.  However, the Board finds that the preponderance of the evidence is against the claim.  Not only is there no evidence that the Veteran was treated for symptoms related to COPD while on active service, but the competent medical evidence of record shows that the Veteran has a significant history of smoking and the January 2012 VA examiner specifically cited to his smoking history as the etiological cause of the COPD.  Furthermore, the post-service private treatment records show that the Veteran was not diagnosed with COPD until 2008, more than 43 years following separation from active service.  Additionally, the private treatment notes of record provide no indication that the Veteran's private provider has ever linked the Veteran's COPD with his active service or his asbestos exposure therein.  

Therefore, as there is no medical evidence indicating that the Veteran's current COPD had its onset in service, or for many years thereafter; the VA examiner has linked his COPD to his history of smoking; and the Veteran's private provider has never linked his COPD to his active service, to include asbestos exposure therein, entitlement to service connection for COPD must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Lung Disability, excluding COPD

The Board finds that the record, as it currently stands, contains both evidence for and against the Veteran's claim of entitlement to service connection for a lung disability, excluding COPD.  Notably, the Veteran's private treatment records showing that his treating pulmonologist consistently noted asbestos related findings including, most recently, possible mesothelioma; the March 2012 DBQ showing that the Veteran's ILD was predominately responsible for his cardiopulmonary complication and respiratory failure; and the fact that the Board has conceded that the Veteran was exposed to asbestos while on active service, supports the Veteran's claim.  

The evidence against the claim consists of the January 2012 VA examination and opinion, provided by an ARNP, which found that the Veteran's current lung disability was less likely than not related to active service and that his COPD, which was most likely caused by his history of smoking, was contributing to his current lung disability.  The Board finds that the January 2012 VA opinion is less persuasive than the Veteran's private treatment notes of record with regard to this issue.  In this regard, the Veteran receives private treatment from a Board Certified pulmonologist whose title and education suggest to the Board that he has experience in identifying the nature and etiology of various forms of lung disease.  Although, as the VA examiner states, other lung diseases may mimic findings indicative of asbestosis, the Veteran's private pulmonologist has clearly diagnosed asbestos-related lung disease.  As the Veteran has been receiving care from this private pulmonologist since 2007, the Board finds that the private treatment records discussing the nature and etiology of the Veteran's lung disability are more probative in this case.  

Thus, upon review of the record, the evidence regarding the issue of whether the Veteran's lung disability, excluding COPD, is related to his active service, to include exposure to asbestos therein, is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's asbestos-related lung disease is related to his active service, to include exposure to asbestos therein.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this appeal.  


ORDER

Entitlement to service connection for COPD is denied.  

Entitlement to service connection for asbestos-related lung disease is granted. 


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


